Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10, 13, 15, 21-22, 24-31 have been considered but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 13, 15, 21-22, 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 21, and 25 cite the limitation, “the at least one characteristic indicates a source of the content and a level of bandwidth consumption associated with the content.” Paragraph 0020 of the originally filed specification discloses, “detect at least one characteristic of the received data such as high bandwidth consumption or a uniform resource locator (URL) associated with a video service provider.” Paragraphs 0021 and 0029 of the originally filed specification discloses the same information. Therefore, while the specification supports the at least one characteristic indicating bandwidth information or  source information, there is no support present for one characteristic to disclose both the bandwidth information and the source information.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 13, 21-22, 24-30 rejected under 35 U.S.C. 103 as being unpatentable over Barton US 20110181780 in view of Lin et al (hereinafter Lin) US 20140373040, and further in view of Straitiff et al (hereinafter Straitiff) US 10686856.

Referring to claim 1, Barton discloses a method comprising:
sending, to the first computing device, a message comprising a selectable option to output the content on a display device associated with a second computing device instead of the first computing device (see Paragraph 0066 for disclosing a message is sent to the display of the first computing device/mobile media device comprising selectable options to output the media content on another display (e.g., television)/second computing device instead of (i.e., switch over) the mobile media device);
receiving, from the first computing device, a response message indicating whether the option was selected (see Paragraph 0066 for disclosing a response to the options provided to the first computing device will switch the media content to be displayed on the television).
Barton is unclear as to detecting at least one characteristic associated with content that is being output by a first computing device via a first network, wherein the at least one characteristic indicates a source of the content and a level of bandwidth consumption associated with the content and, based on detecting the at least one characteristic, outputting content at the second computing device, sending, based on determining the options was selected, to a server via a second network, a request message comprising a request for information associated with the content, receiving, from the server via the second network, the requested information, and sending, to the second computing device in response to receive the requested information, the content to be output by the display device.
Lin discloses detecting at least one characteristic associated with content that is being received by a first computing device via a first network, wherein the at least one characteristic indicates a source of the content and, based on detecting the at least one characteristic, outputting content at the second computing device (see Paragraphs 0030-0031, 0042, and 0056 for disclosing detecting a characteristic/identification corresponding to a new content/service (e.g., video) received in the content at the first computing device/portable device via a first network, the identification video content and services indicating a source/address or index of the content/service, and, based on the detected identification corresponding to a new content/service, outputting/displaying the content/service at the display device/second computing device);
sending, based on determining the options was selected, to a server via a second network, a request message comprising a request for information associated with the content, receiving, from the server via the second network, the requested information, and sending, to the second computing device in response to receive the requested information, the content to be output by the display device (see Fig. 5c and Paragraphs 0007, 0031, and 0056 for disclosing when choosing to display content selected by a first computing device/portable device 200 on a display device 110 associated with a second computing device/electronic device 100, sending to a server/content provider 500 via a second network (interpreted as the connection between the electronic device and the content provider, seen to be different than the first network connection between the portable device and the identification source 700 and management center 400, or the connection between the portable device 200 and the electronic device 100), a request message comprising a request for information associated with the content, receiving from the content provider via the second network the requested information and sending to the electronic device the content to be output by the display device).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the provision of over-the-top services via a portable device to be displayed on a separate large screen size living room device of Lin in order to provide presentation and access of contents or services for users without limiting them to accessing these content via only the portal in a conventional service model (see Lin, Paragraphs 0003-0005).
Lin in view of Barton is unclear as to a characteristic indicating a level of bandwidth consumption associated with the content.
Straitiff discloses a characteristic indicating a level of bandwidth consumption associated with the content (see Col. 7, Lines 17-20 for disclosing tracking characteristics indicating the amount of bandwidth consumption associated with streamed media).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the tracking of bandwidth characteristics with the system of Lin in view of Barton in order to enable reports, ratings, and bill generation for the streamed media that is consumed by users (see Straitiff, Col. 7, Lines 17-24).

Referring to claim 2, Lin discloses the request message further comprises an IP address associated with the second computing device (see Paragraph 0031 for disclosing multiple networking options for communication between the devices of the network, many of which operate via IP, in which messages/packets contain both source and destination addresses).

Referring to claim 3, Lin discloses the IP address is associated with an account authenticated with a video service provider (see Paragraphs 0006-0008 and 0052).

Referring to claim 4, Barton discloses the first computing device comprises a smartphone as seen in the rejection of claim 1. Lin also discloses this as seen in the rejection of claim 1.

Referring to claim 5, Barton discloses the second computing device comprises a set-top box and the display device comprises a television (see Paragraphs 0046-0047 and 0065-0066). Lin also discloses this as seen in the rejection of claim 1.

Referring to claim 6, Lin discloses the server is associated with a video service provider (see Paragraphs 0026 and 0030).

Referring to claim 7, Barton discloses the content comprises video content (see Paragraph 0065 for disclosing the media content to be multimedia content, further noting Paragraphs 0039, 0051, 0058-0059, 0062 identify the source media being played by the computing devices to be video). Lin also discloses the content is associated with a video (see Paragraph 0030).

Referring to claim 10, Lin discloses the requested information identifies the content as seen in the rejection of claim 1 and Paragraph 0030.

Referring to claim 13, Barton discloses the second computing device is associated with a sound system (see Paragraph 0047).

Claim 21 is rejected on the same grounds as claim 1, further noting Barton discloses a processor and memory (see Fig. 4)).

Claim 22 is rejected on the same grounds as claim 2.

Claim 24 is rejected on the same grounds as claim 10.

Claim 25 is rejected on the same grounds as claim 1, further noting the portable device 200 or electronic device 100 of Lin are interpretable as gateway devices.

Claim 26 is rejected on the same grounds as claim 10.

Claim 27 is rejected on the same grounds as claim 2.

Referring to claim 28, Lin discloses the characteristic indicates a source of the content based on an indication that the content comprises video as seen in the rejection of claim 25.

Referring to claim 29, Lin discloses the characteristic indicates a source of the content based on an indication that the content comprises video as seen in the rejection of claim 21.

Referring to claim 30, Lin discloses the characteristic indicates a source of the content based on an indication that the content comprises video as seen in the rejection of claim 1.

Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Barton US 20110181780 in view of Lin et al (hereinafter Lin) US 20140373040, further in view of Straitiff et al (hereinafter Straitiff) US 10686856, and further in view of Swan et al (hereinafter Swan) US 20140013342.

Referring to claim 15, Barton in view of Lin, and further in view of Straitiff discloses the limitations as seen in the rejection of claim 1.
Baron in view of Lin, and further in view of Straitiff is unclear as to calling an application programming interface (API) associated with a video service provider that requests an identity of video content associated with the content to enable outputting of the content by the display device associated with the second computing device.
Swan discloses calling an application programming interface (API) associated with a video service provider that requests an identity of video content associated with the content to enable outputting of the content by the display device associated with the second computing device (see Paragraphs 0026-0031 and 0058 for disclosing calling the plug-in of the network browser (interpreted as the API) associated with a video service provider (e.g., content server) that requests an identity of video content associated with the content to enable outputting of the content on the display of a second device).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the API of Swan with the system of Barton in view of Lin, and further in view of Straitiff in order to fulfill the ever-present need to offer users convenience in their viewing options, and the ever-present need to have disparate sources of content accessible by common devices (see Swan, Paragraph 0002).

Referring to claim 31, Barton in view of Lin, and further in view of Straitiff discloses the at least one characteristic as seen in the rejection of claim 30.
Barton in view of Lin, and further in view of Straitiff is unclear as to detecting a uniform resource locator (URL) identifying a video service provider.
Swan discloses detecting a URL identifying a video service provider (see Paragraph 0030 for disclosing a URL identifying the address at which the media content can be accessed, interpreted as the media/video service provider).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the system of Swan with the system of Barton in view of Lin, and further in view of Straitiff in order to fulfill the ever-present need to offer users convenience in their viewing options, and the ever-present need to have disparate sources of content accessible by common devices (see Swan, Paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
12/14/2022